Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 05/24/2021 are pending for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-6 are to a process comprising a series of steps, clams 8-13 to a system /apparatus, and claims 15-19 to manufacture, which are statutory (Step 1: Yes).
Note: While considering claim 15 the “computer readable hardware storage device” has been considered as a non-transitory storage device.

	Step 2A Analysis:
Claim 1 recites:
Regarding 1. A computer-implemented method for securely paying for stored energy, comprising: 
sending a request to purchase a quantity of energy; receiving one or more offers to provide the quantity of energy; accepting an offer of the one or more offers, wherein the accepted offer is made by a provider; receiving the quantity of energy from the provider; and sending a payment to the provider, wherein the payment is based upon the accepted offer.

Step 2A Prong 1 analysis: Claims 1—6, 8-13, 16-19 recite abstract idea.
The highlighted limitations comprising ”sending a request to purchase a quantity of energy; receiving one or more offers to provide the quantity of energy; accepting an offer of the one or more offers, wherein the accepted offer is made by a provider; receiving the quantity of energy from the provider; and sending a payment to the provider, wherein the payment is based upon the accepted offer”, under their broadest reasonable interpretation, cover performance of the limitations related to a commercial activity of purchasing a commodity such as energy falling within “Certain Methods of Organizing Huma Activity”.  That is, other than reciting “a computer-implemented method” nothing in the claim elements precludes the steps from being performed manually as a part of commercial activity. Thus, the claim 1 along with its dependent claims 2-6 recite an abstract idea falling within certain methods of organizing human activity. 
Since the other set of claims 8-13 and 15-19 recite similar limitations, they are analyzed on the basis of same rationale as established for claims 1-6 reciting an abstract idea falling within “Certain Methods of Organizing Human Activity”.
.
Step 2A Prong 2 analysis:
Claims 1, 3-6, 8, 10-13, 15, 17-19  The judicial exception is not integrated into a practical application.
	Claim 1 does not recite any additional limitations. Though preamble states it is a computer implemented method, none of the limitations, as drafted, recite any engagement of a device. The limitations, as drafted,  do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general-purpose computer. Accordingly, claim 1 is directed to an abstract idea.
The other two independent claims 8 and 15 recite include the additional limitations comprising generic computer system and processor implementing the steps comprising 
send a request to purchase a quantity of energy; receive one or more offers to provide the quantity of energy; accept an offer of the one or more offers, wherein the accepted offer is made by a provider; receive the quantity of energy from the provider; and send a payment to the provider, wherein the payment is based upon the accepted offer. The sending and receiving steps are recited at a high level of generality (i.e. as a general means of gathering/conveying  information from a buyer and seller for energy transaction), and amount to mere data gathering/conveying which are a form of insignificant extra‐solution activity.  The accepting offer, receiving quantity of energy from the provider and sending payment steps are mere actions involved in any purchase and sale transaction do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general-purpose computer.  Using a general-purpose computer to implement these steps is mere automating manual steps.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   The claim 1 is directed to the abstract idea. 
	Dependent claims 2, 9, 16 is directed to sending a request when the energy level of a device falls below a certain threshold to marketplace and receiving offers in response from a particular geographic area which are mere extension of the limitations of claim 1 and these steps do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general-purpose computer.  Using a general-purpose computer to implement these steps is mere automating manual steps.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
	Dependent claims 3--6,10-13, 16-19 are directed to using the smart-contracts technique via blockchain and using cryptocurrency are well-known techniques and were existing at the time of the Applicant’s invention to use them for managing purchase settlements  and accepting to terms of an offer automatically and do not reflect any improvement over the existing technique of  using smart contracts . Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
	Step 2A=Yes. Claims 1-6, 8-13, and 15-19 are directed to an abstract idea.

Step 2B analysis:	The claims 1-6, 8-13, and 15-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-6, 8-13, and 15-19 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,  accepting steps were considered extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting,  accepting steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Limitations of claims  3--6,10-13, 16-19, as drafted, are directed to stating mere use of well-known smart contracts via blockchain using bitcoins/crypto currency in managing purchase contracts  which do not amount to any improvement over the existing technology, because use of smart contracts via blockchain using bitcoins/crypto currency was known at the time of the Applicant’s rejection; see ref: Falk [US 20200219096 A1; see para 0023, “ Known blockchain systems are Bitcoin and Ethereum. Whereas Bitcoin was originally created for cryptocurrency transfers, Ethereum is based on the incorporation of what are known as smart contracts. The conditions arranged in a smart contract are protected by the blockchain, and the contract itself is handled via the network. The implementation of the contractual conditions is controlled by means of associated performed transactions. Follow-up actions provided for in a programmed smart contract can be performed according to the transaction performed. Further blockchain implementations, e.g. Hyperledger, are possible.”]; and Wright et al. [US 2019/0279197 A1; see para 0008, “Blockchain technology is known for the use of cryptocurrency implementation. However, in more recent times, digital entrepreneurs have begun exploring both the use of the cryptographic security system Bitcoin is based on, and the data that can be stored on the Blockchain, to implement new systems. As a result, computer protocols known as “smart contracts” have begun to attract attention as they can enable the automated enforcement or performance of a contract, either partially or in its entirety. Blockchain-implemented smart contracts can provide benefits such as enhanced security, a public record of events which is tamper-proof and permanent, and reduced transactions costs.”]
In view of the foregoing, the claims 1-6, 8-13, 15-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Thus, per Step 2B, claims 1-6, 8-13, 15-19 are patent ineligible.

3.	Claims 7, 14 and 20: The limitations” wherein the quantity of energy comprises electrical energy, and wherein the quantity of energy is delivered from a mobile computing device or an Internet of Things (IoT) device”, are added to independent claims 1, 8, and 15 , it will render integrating the abstract idea into a practical application and patent eligible..


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1)  and 35 U.S.C. 102(a)(2)   as being anticipated by Vidhi et al. [US 20200247265 A1], hereinafter Vidhi.

Regarding claim 1, Vidhi discloses a computer-implemented method for securely paying for stored energy, comprising: sending a request to purchase a quantity of energy; receiving one or more offers to provide the quantity of energy; accepting an offer of the one or more offers, wherein the accepted offer is made by a provider; receiving the quantity of energy from the provider [ see abstract, Figs.1-2, associated text,  paras 0025—0028, “[0025] The user interface 104 includes a remaining charge gauge 140, a “REQUEST TO BUY” button 142, an “OFFER 1” text 144, and an “OFFER 2” text 146. ……[0026] The “REQUEST TO BUY” button 142 is an example of facility of a user interface 104 that allows a present user to initiate sending, to other users associated with respective energy sub-partitions, a request to buy an amount of energy that is stored in another user's energy sub-partition. In various examples, the “REQUEST TO BUY” button 142 is able to be configured to cause requests to buy energy to be sent to all users that are associated with energy sub-partitions within the battery 120, to be sent to users who have “opted into” receiving requests to buy from other users of the electric vehicle 102, …….[0027] ……, a request to buy an amount of energy is able to specify an amount of energy that the present user of the electric vehicle 102 desires to buy. ……users responding to a request to buy an amount of energy are able to specify an amount of energy that they are offering to sell to the present user of the electric vehicle. In general, the amount of energy the present user ultimately buys is able to be specified in the request to buy the energy that the present user sends to the other users, is able to be specified in a response by other users as offers to sell a specified amount of energy the other user specifies, combinations of these, or specified by any suitable technique.[0028] The “OFFER 1” text 144 and the “OFFER 2” text 146 are presentations that indicate responses to a previously sent request to buy an amount of energy. …… Such offers are able to specify, for example, an amount of energy the responding user is offering to sell to the present user of the electric vehicle 102, a price for the amount of energy, other information or specifications, or combinations of these. The terms of the offers sent in by the other users are presented on the user interface 104. The terms of the offer by a first other user is presented as the “OFFER 1” text 144, and the terms of the offer by a second other user is presented as the “OFFER 2” text 146. In general, any number of other users are able to respond to the request to buy an amount of energy, and all such responses are presented by the user interface 104. …… the present user is able to select OFFER 1 by pressing the “OFFER 1” text 144. Such an action causes that offer to be accepted, and energy is transferred from the energy sub-partition associated with the user who sent OFFER 1”,  and para 0039” The request to buy process 242, which when executed by processor 206 becomes a request to buy processor, processes requests to buy energy from other users, such as can be initiated by the present user by selecting the “REQUEST TO BUY” button 142. The request to by process 242 operates to send requests to buy an amount of energy from another user, receives responses with offers to sell energy to the present user, receives acceptance of an offer by the present user, and performs other communications and processing to support the present user's buying energy from another user. In an example, communications between the processor 206 and devices used by the other uses to whom the request to buy are sent are performed via the data communications component 214.”.]’; and
 sending a payment to the provider, wherein the payment is based upon the accepted offer [see Fig.2 and para 0042, “ A funds process 248, which when executed by processor 206 becomes a funds processor, handles charging the present user for energy purchased from another user, and credits the other user with the funds paid by the present user. ….’].

Regarding claims 8 and 15, they recite similar limitations as those of claim 1. Accordingly, claims 8 and 15 are analyzed as anticipated by Vidhi based on same rationale as established for claim 1.
 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1.	Claims 2, 7, 9, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vidhi in view of Kelly [US 20180175656 A1].

Regarding claim 2, Vidhi, as analyzed above for claim 1 teaches sending a request online to an online marketplace for energy requirement and receiving offers in response to the sent request from willing sellers wherein the offers from the sellers include terms and prices for providing/selling the energy, but fails to teach that  the sending a request is done automatically when a stored energy level of a device falls below a pre-determined threshold, and wherein the online marketplace is within a particular geographic area. Kelly, in the same field of endeavor of providing/transferring energy between networked -connected devices [see abstract] teaches the concept of sending a request automatically when a stored energy level of a device falls below a pre-determined threshold  [Kelly para 0021, “ The network-based service may also automatically enable the wireless transfer of energy between mobile devices. For example, the network 105 may determine that the battery of the RMD is below a pre-defined threshold and automatically send an energy transfer request to at least one DMD that is connected to the network 105. The network-based service 140 may determine that the DMD is in a discharge mode and automatically determine that the DMD consents to an authorization to transfer energy to the RMD at least based on the DMD being in the discharge mode.”. Therefore, in view of the teachings of Kelly it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified and incorporated the concept in the  Vidhi’s system and process to be able to send the request for energy requirement when the energy level of the battery in the vehicle falls below a certain threshold, because it would be an improvement which would eliminate the human intervention in Vidhi to send the request and make the process and system of Vidhi more efficient. As regards the limitations that the marketplace is within a particular geographic area, it would be obvious to an ordinary skilled in the art that in the Vidhi’s system and process that the energy sellers providing the energy in response to a request from the user of the vehicle have to be in proximity of the vehicle because it would make it convenient and faster to receive the energy. 

Regarding claim 7, Vidhi, as analyzed above for claim 1 teaches sending a request online to an online marketplace for energy requirement and receiving offers in response to the sent request from willing sellers wherein the offers from the sellers include terms and prices for providing/selling the energy, and that the energy being purchased and sold is an electrical energy for the vehicle battery but fails to teach that  the quantity of energy is delivered from a mobile computing device or an Internet of Things (IoT) device. Kelly, in the same field of endeavor of providing/transferring and executing wireless energy between networked -connected devices [see abstract] teaches that  the quantity of energy is delivered from a mobile computing device [see abstract “The method may include receiving an energy transfer request from a recipient mobile device (RMD) connected to a network. The network may broadcast a notification to a donor mobile device (DMD) connected to the network and determined to be within a pre-defined proximity of the RMD”. Therefore, in view of the teachings of Kelly it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have incorporated the concept that the energy for the vehicle battery is purchased from a mobile device, through the wireless communication network in Vidhi [see para 0037, “the data communications component 214 supports wireless data communications,”, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 9 and 16, they recite similar limitations as those of claim 2. Accordingly, claims 9 and 16 are analyzed as being unpatentable over Vidhi in view of Kelly based on same rationale as established for claim 2.

Regarding claims 14 and 20, they recite similar limitations as those of claim 7. Accordingly, claims 14 and 20 are analyzed as being unpatentable over Vidhi in view of Kelly based on same rationale as established for claim 7.

5.2.	Claims 3- 6, 10-13, 17- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vidhi in view of Bharti et al. [US 20190165931 A1; cited in the IDS filed 05/24/2021; hereinafter Bharti].

Regarding claims 3 and 5-6, Vidhi teaches a computer-implemented method for securely paying for stored energy for purchasing a quantity of energy by accepting an offer of the one or more offers from a provider and receiving the quantity of energy from the provider, as analyzed for claim 1 above. Vidhi fails to disclose that the accepting an offer utilizes a smart contract between a user and the provider, and wherein the smart contract is managed by a decentralized application, and the sending a payment utilizes a blockchain transaction using a cryptocurrency. Bharti, in the same field of endeavor of managing energy purchase, teaches accepting an offer utilizes a smart contract between a user and the provider, and wherein the smart contract is managed by a decentralized application, and the sending a payment utilizes a blockchain transaction using a cryptocurrency [See Bharti paras 0014--0017 and 0020-0021, “ [0014] The framework may provide the following: [0015] a secured way of recording information of energy purchase agreements and energy purchase transactions; [0016] an automated routine that records the physical energy transaction in the blockchain through a smart contract as part of the end of day settlement process by the transmission company; and [0017] provide the ability to energy transmission companies to ascertain highly reliable energy suppliers from the rest of the pool of energy suppliers and provide the ability to energy transmission companies to quickly ascertain less reliable suppliers from the rest of the pool of energy suppliers.”, and “[0020] The first distributed blockchain was conceptualized by Satoshi Nakamoto in 2008 and implemented the following year as a core component of the digital currency bitcoin, where it serves as the public ledger for all transactions. The invention of the blockchain for bitcoin made it the first digital currency to solve the double spending problem, without the use of a trusted authority or central server…. [ 0021] “ Smart contracts are executed by a computer network that uses consensus protocols to agree upon the sequence of actions resulting from the contract's code. The result is a method by which parties can agree upon terms and trust that they will be executed automatically, with reduced risk of error or manipulation.”]”. Therefore, in view of the teachings of Bharti it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified the process and system of Vidhi as applied to claim 1 to incorporate the concept of managing purchasing of  energy via smart contracts using bitcoins in a blockchain because such transactions , as shown in Bharti, ensure highly reliable suppliers from less reliable suppliers  [see para 0017” provide the ability to energy transmission companies to ascertain highly reliable energy suppliers from the rest of the pool of energy suppliers and provide the ability to energy transmission companies to quickly ascertain less reliable suppliers from the rest of the pool of energy suppliers] and helps the parties to trust that the agreed terms would be executed automatically [See para 0021], and secondly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4, , Vidhi teaches a computer-implemented method for securely paying for stored energy for purchasing a quantity of energy by accepting an offer of the one or more offers including the price and amount of energy from a provider and accordingly receiving the quantity of energy from the provider, as analyzed for claim 1 above. Vidhi teaches accepting the offer by pressing the “Offer 1” text [see Vidhi para 0028] but fails to disclose that the accepting an offer is done automatically when one or more pre-determined criteria are met by an offer of the one or more offers, and wherein the one or more pre-determined criteria comprise at least one of: a proximity of the provider, a cost of the offer, and a quantity of energy available through the offer. Bharti, as discussed above, for claims 3, 5-6 above teaches using smart contract via blockchain for settling purchase agreements [see paras 0014—0017 and 0020—0021. Bharti teaches [see para 0021] that smart contract  provides the utility to automatically agree upon the sequence of actions resulting from the contract’s code which would result in accepting of offer for the buyer automatically based on the mutually agreed terms including price. Therefore, in view of the teachings of Bharti it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified the process and system of Vidhi as applied to claim 1 to incorporate the concept of managing purchasing of  energy via smart contracts because such transactions , as shown in Bharti, enable execution of actions for a contract automatically which will include accepting an offer based on the terms acceptable to buyer and supplier including price, and  secondly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Regarding claims 10, 12, 13, 17 and 19, they recite similar limitations as those of claims 3, 5 and 6 respectively. Accordingly, claims 10, 12, 13, 17 and 19 are analyzed as being unpatentable over Vidhi in view of Bharti based on same rationale as established for claims 3, 5 and 6.
Regarding claims 11, and 18, they recite similar limitations as those of claim 4.  Accordingly, claims 11, and 18 are analyzed as being unpatentable over Vidhi in view of Bharti based on same rationale as established for claim 4. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(i)	Tran et al. [US 20190361917 A1; see Abstract] discloses using blockchain smart contracts with an Internet of Thing (IoT) device to facilitate secure operation and in the blockchain operation cryptocurrency can be used [see para 0124].
(ii)	WO2018046105 A1, see page 25, lines 15-29] discloses using smart contracts via blockchain and cryptocurrency for managing buying energy by electric vehiclaes at charging stations.
(iii)	Kong, Cuiyu. “Preview System Design and Modeling in the Electric Vehicle Charging Networks” found in  ProQuest Dissertations and Theses ProQuest Dissertations Publishing. (2018) retrieved from Dialog on 11/30/2022 discloses [see pages 33-35] discloses wirelessly charging electric vehicles from an available source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625